DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status
2.	Claims 1-20 are currently pending in this application. 
Priority
3.	 No foreign priority has been claimed. This application claims benefit to parent application listed in the cross–reference to related applications section of applicant’s specification.  
Information Disclosure Statement
4.	The information disclosure statement(s) (IDS) submitted on 7/27/2021 have been received.  The submission is in compliance with the provisions of 37 CFR 1.97 and 37 CFR 1.98.  Accordingly, the information disclosure statement has being considered by the examiner.
Drawings
5.        	The drawings submitted on 10/03/2018 are in compliance with 37 CFR § 1.81 and 37 CFR § 1.83 and have been accepted by the examiner.
Claim Rejections - 35 USC § 102
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7.	The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



8.	Claims 1-20 is/are rejected under 35 U.S.C. 102(a)(1)  as being anticipated by Hsiung et al. (US Pub 2003/0083756) .
With regards to claim 1, Hsiung et al. (US Pub 2003/0083756) teaches a 
monitoring system for network-sensitive data collection related to a process in an industrial environment, the system comprising:
 a data collector (field mounted devices; figure 1) communicatively coupled to a plurality of input channels (field mounted sensors; Paragraph 0030) and to a network infrastructure, each of the plurality of input channels communicatively coupled to at least one sensor (field mounted devices may be linked directly to the internet; Paragraph 0031) of the industrial environment; (Paragraph 0029)
a data storage circuit (paragraph 0034) structured to store a plurality of collector routes that correspond to the plurality of input channels, wherein the plurality of collector routes each comprise a different data collection routine, and wherein the data collector receives collected data from the plurality of input channels utilizing a selected one of the plurality of collector routes; (array of sensors; figure 3b, paragraph 0079 & 0081)
a data analysis circuit structured to: 
determine a data collection quality parameter in response to the collected data; (paragraph 0219, 0223-0224) and
 interpret the collected data to determine a state value of the industrial environment; (Paragraph 0221) and an analysis response circuit structured to:
 adjust, in response to one of the data collection quality parameter or the state value of the industrial environment, (reject sensor; Paragraph 0228)
the selected one of the plurality of collector routes by performing at least one of: 
modifying a sensor’s sensitivity;
 (455; figure 4D) (reject sensor; Paragraph 0228)
switching between sensors with different capabilities; or
switching between sensors with different locations.
With regards to claims 2, 9 and 14, Hsiung et al. (US Pub 2003/0083756) teaches to adjust, in response to the state value of the industrial environment, at least one of a process or a component of the industrial environment.  (455; figure 4D)
With regards to claim 3, 10 and 15 Hsiung et al. (US Pub 2003/0083756) teaches the state value comprises at least one of: a current state, a current condition, a current process stage, a future state, a future condition, or a future process stage. (paragraph 0008)
With regards to claim 4, 11 and 17 Hsiung et al. (US Pub 2003/0083756) teaches activating a sensor or deactivating a sensor. (455; figure 4D) (reject sensor; Paragraph 0228)
With regards to claim 5 and 18, Hsiung et al. (US Pub 2003/0083756) teaches the data analysis circuit is distributed between the data collector and a remote infrastructure. (field mounted devices may be linked directly to the internet; Paragraph 0031)
With regards to claim 6, 12 and 19, Hsiung et al. (US Pub 2003/0083756) teaches the data storage circuit is further structured to store at least a portion of the collected data, and to modify the storage of the at least a portion of the collected data in response to one of the data collection quality parameter or the state value. (Paragraph 0034 & 0230)
With regards to claim 7 and 20, Hsiung et al. (US Pub 2003/0083756) teaches modifying the storage of the at least a portion of the collected data by modifying at least one of: a storage density or a storage trajectory.   (Paragraph 0386-0394) The density of the storage device would change when the model is updated.
the data storage for the high data rate source is a distribution of data storage. (distributed computing environment; paragraph 0050)

storing, in a data storage, a plurality of collector routes that correspond to a plurality of input channels, wherein the plurality of collector routes each comprise a different data collection routine; (paragraph 0034)
collecting data, using a data collector (field mounted devices; figure 1) communicatively coupled to the plurality of input channels and to a network infrastructure, utilizing a selected one of the plurality of collector routes; (field mounted devices may be linked directly to the internet; Paragraph 0031)
determining a data collection quality parameter in response to the collected data; (paragraph 0219, 0223-0224)
interpreting the collected data to determine a state value of the industrial environment; (Paragraph 0221) and 
adjusting the selected one of the plurality of collector routes in response to one of the data collection quality parameter or the state value of the industrial environment, the selected one of the plurality of collector routes by performing at least one of: 
adjusting a sensor’s sensitivity; or 
modifying a sensors features. (reject sensor; Paragraph 0228) (455; figure 4D)
With regards to claim 13, Hsiung et al. (US Pub 2003/0083756) teaches a monitoring apparatus for network-sensitive data collection related to a process in an industrial environment, the apparatus comprising: 
a data storage component (paragraph 0034) configured to store a plurality of collector routes that correspond to a plurality of input channels communicatively coupled to at least one sensor of the industrial environment, wherein the plurality of collector routes each comprise a different data collection routine; (array of sensors; figure 3b, paragraph 0079 & 0081)

a data analysis component configured to: 
determine a data collection quality parameter in response to the collected data; (paragraph 0219, 0223-0224) and
 interpret the collected data to determine a state value of the industrial environment; (Paragraph 0221) and 
an analysis response component configured to: 
adjust, in response to one of the data collection quality parameter of the state value of the industrial environment, the selected one of the plurality of collector routes by performing at least one of:
selecting a sensor with different features than a previously selected sensor; or
selecting a sensor with a different position than a previously selected sensor. (reject sensor; Paragraph 0228)
With regards to claim 16, Hsiung et al. (US Pub 2003/0083756) teaches configured to adjust the collector route by performing one of: switching to a different selected one of the plurality of collector routes, or modifying parameters of the selected one of the plurality of collector routes. (paragraph 0078)
With regards to claim 18, Hsiung et al. (US Pub 2003/0083756) teaches the data storage constraint at a first operating condition of the industrial environment, and comprises the data communication constraint at a second operating condition of the industrial environment. (paragraph 0034 & 0064)
Examiner's Note:
9. 	Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. 
10.	In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. 
Response to Arguments
11.	Applicant's arguments filed 7/27/2021 have been fully considered but they are not persuasive. 
12.	Applicant is reminded that during patent examination, the pending claims must be "given the broadest reasonable interpretation consistent with the specification." Applicant always has the opportunity to amend the claims during prosecution, and broad interpretation by the examiner reduces the possibility that the claim, once issued, will be interpreted more broadly than is justified. In re Prater, 415 F.2d 1393, 1404-05, 162 USPQ 541, 550-51 (CCPA 1969). 
13.	While the meaning of claims of issued patents are interpreted in light of the specification, prosecution history, prior art and other claims, this is not the mode of claim interpretation to be applied during examination. During examination, the claims must be interpreted as broadly as their terms reasonably allowed. This means that the words of the claim must be given their plain 
14.	In this instance applicant argues that the prior art of record does not teach modifying a sensor’s sensitivity; modifying a sensor’s capabilities switching between sensors with different capabilities; or switching between sensors with different locations. It is examiners positon that removing/deleting a sensor would change the sensors capabilities as it would go from sensing something to not performing anything i.e. from have some capability to have no capability. The claim language as written would also read on a changing sensitivity from having some sensitivity to have no sensitivity.  Further applicant argues that the prior does not teach modifying at least one of: a storage density or a storage trajectory.   (Paragraph 0386-0394) The density and trajectory of the storage device would change when the model is updated as it would take.  
	For these reasons the rejection is deemed proper and the rejection has been maintained.

Conclusion
15.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
16.	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
17.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADITYA S BHAT whose telephone number is (571)272-2270.  The examiner can normally be reached on Monday-Friday 8 am-6pm.
18.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on 571-272-4107.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
19.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ADITYA S BHAT/Primary Examiner, Art Unit 2864                                                                                                                                                                                                        August 2, 2021